      Case 4:19-cv-00261-RSB-CLR Document 12 Filed 11/08/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

THE FORD PLANTATION CLUB, INC.,      )
                                     )
               Plaintiff,            )
                                     )               CIVIL ACTION
v.                                   )               FILE NO.: 4:19-cv-00261-RSB-
                                     )               CLR
                                     )
NEW YORK MARINE AND GENERAL          )
INSURANCE COMPANY and                )
HARTFORD STEAM BOILER                )               [on removal from Superior Court
INSPECTION AND INSURANCE             )               of Bryan County Case No.
COMPANY,                             )               SUV2019000348]
                                     )
                Defendants.          )
____________________________________ )

                PLAINTIFF’S NOTICE OF WITHDRAWAL OF
      STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE [DE. 11]

       Plaintiff. THE FORD PLANTATION CLUB, INC., by and through the undersigned

counsel, hereby files this Notice of Withdrawal of Stipulation of Voluntary Dismissal with

Prejudice [DE. 11] filed on November 8, 2019..

       Respectfully submitted this 8th day of November, 2019.



                                           MERLIN LAW GROUP, P.A.

                                           /s/ Ashley N. Harris
                                           Ashley N. Harris
                                           Georgia Bar No. 786008
                                           Attorney for Plaintiff
      Case 4:19-cv-00261-RSB-CLR Document 12 Filed 11/08/19 Page 2 of 3




777 S. Harbour Island Blvd.
Suite 950
Tampa, FL 33602
(813) 229-1000
aharris@merlinlawgroup.com

                          CERTIFICATE OF SERVICE


      I hereby certify that I have this day electronically filed the foregoing

NOTICE OF WITHDRAWAL OF STIPULATION OF VOLUNTARY

DISMISSAL        WITHOUT          PREJUDICE         PURSUANT      TO   F.R.C.P.

41(a)(1)(A)(ii) [DE. 11] via the CM/ECF System which will automatically send

notification to all counsel of record as follows:

                                 Christy M. Maple
                          Swift, Currie, McGhee & Hiers
                             1355 Peachtree Street, NE
                                     Suite 300
                              Atlanta, Georgia 30309
                   Attorney for Defendant Hartford Steam Boiler
                        Inspection and Insurance Company

                                    E. Alan Miller
                                William F. Prosch, III
                                 E. Alan Miller, P.C.
                        3379 Peachtree Road, N.E., Suite 400
                                 Atlanta, GA 30326
                      Attorney for Defendant New York Marine
                          and General Insurance Company




                                          -2-
       Case 4:19-cv-00261-RSB-CLR Document 12 Filed 11/08/19 Page 3 of 3




        This 8th day of November, 2019.

                                     MERLIN LAW GROUP

                                     /s/ Ashley N. Harris
                                     Ashley N. Harris
                                     Georgia Bar No. 786008
                                     Attorney for Plaintiff
777 S. Harbour Island Blvd.
Suite 950
Tampa, FL 33602
(813) 229-1000
aharris@merlinlawgroup.com




                                          -3-
 4153074v.1
